Citation Nr: 0636511	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  06-01 179	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50-percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran served on active duty in the military from May 
1968 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDING OF FACT

On November 8, 2006, prior to the promulgation of a decision 
in this appeal, the veteran informed the Board that he was 
withdrawing his appeal.


CONCLUSION OF LAW

The criteria have been met for withdrawal of the veteran's  
Substantive Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

Here, the veteran submitted a statement (VA Form 21-4138) on 
November 8, 2006, just prior to his videoconference hearing 
scheduled for that same day, indicating he was withdrawing 
his appeal.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


